EXHIBIT 10.5

EXECUTION VERSION

NOMINATING AGREEMENT

This Nominating Agreement (as it may be amended from time to time, this
“Agreement”) is made as of November 9, 2015 by and between Affinion Group
Holdings, Inc., a Delaware corporation (the “Company”), and Ares Management LLC,
on behalf of certain affiliated funds and managed accounts (collectively,
“Ares”).

RECITALS

WHEREAS, pursuant to the Certificate (as defined herein), among other things,
the Company is authorized to issue capital stock consisting of 550,000,000
shares of Common Stock, par value $0.01 per share (the “Company Common Stock”);

WHEREAS, Ares, together with its Affiliates, holds 896,221 shares of Company
Common Stock or approximately 9.4% of the Company Common Stock; and

WHEREAS, the Company and Ares desire to enter into this Agreement setting forth
certain rights and obligations with respect to the nomination of Directors to
the Board of Directors of the Company (the “Board”) and certain other matters
relating to the Board as set forth herein as hereinafter provided.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties to this Agreement intending to be
bound hereby agree as follows:

1. EFFECTIVE DATE. This Agreement shall become effective as of the date first
written above immediately after the Certificate has become effective in
accordance with Delaware law.

2. BOARD NOMINATION.

2.1 Ares Nominee.

(a) For purposes of determining the number of Outstanding Company Common Stock
held by Ares pursuant to this Section 2.1, the Company Common Stock held by any
Affiliate of Ares shall be aggregated with all Company Common Stock held by
Ares.

(b) For each Board election occurring after the date hereof, so long as Ares
holds in excess of eight percent (8%) of the Outstanding Company Stock (“Ares
Threshold”) as of the record date for the applicable Board election or the time
a vacancy on the Board is to be filled, as applicable, the Company shall include
the Ares Nominee in the Company’s slate of nominees for Director at each annual
or special meeting of Stockholders at which Directors are to be elected and at
which the Class III Director seats are subject to election. The Company shall
use its reasonable best efforts to cause the election of the Ares

 

- 1 -



--------------------------------------------------------------------------------

Nominee to the Board at such meeting (including recommending that the Company’s
Stockholders vote in favor of the election of the Ares Nominee (along with all
other Company nominees) and otherwise supporting him or her for election in a
manner no less rigorous and favorable than the manner in which the Company
supports its other nominees in the aggregate).

(c) If at any time Ares ceases to satisfy the Ares Threshold, (A) Ares shall
cause the Ares Nominee then sitting on the Board to resign from the Board with
immediate effect; and (B) the vacancy caused by such resignation shall be filled
in accordance with the Company’s Charter Documents.

(d) Ares may elect to relinquish its right to nominate a Director by providing
the Company with written notice of such election on or prior to the record date
for the applicable Board election.

(e) In the event that the Ares Nominee resigns, is removed from the Board
(except in the circumstances described in Section 2.1(c)) dies or otherwise is
unable to serve on the Board, Ares shall (if, at the time such vacancy is to be
filled, Ares still has the right to nominate such Director) be entitled to
nominate a successor Director, and the Company shall take any Necessary Action
as may be required to facilitate and implement the immediate appointment of such
Ares Nominee to the Board.

2.2 Limitations on Amendments to Charter Documents. So long as this Agreement
shall remain in effect, the Company shall not cause or permit any amendments to
the Bylaws or the Certificate that would conflict with the rights and
obligations set forth herein except to the extent required to comply with
applicable law.

3. REMEDIES.

3.1 Generally. The rights and remedies of any party hereto as set forth in this
Agreement are not exclusive and are in addition to any other rights and remedies
now or hereafter provided by law or at equity. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that, in addition to any other rights and
remedies at law or in equity existing in its favor, any party hereto shall be
entitled to specific performance and/or other injunctive relief from any court
of law or equity of competent jurisdiction (without posting any bond or other
security) in order to enforce or prevent violation of the provisions of this
Agreement.

4. AMENDMENT, TERMINATION, ETC.

4.1 Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.

4.2 Written Modifications. Except as otherwise provided herein, the provisions
of this Agreement may be amended only with the prior written consent of Ares and
the Company.

 

- 2 -



--------------------------------------------------------------------------------

4.3 Termination. This Agreement shall automatically terminate and be of no
further force and effect upon the earlier to occur of (1) a Listing and (2) the
first date following date that Ares is no longer entitled to nominate a director
pursuant to Section 2.1(b) as a result of Ares failing to satisfy the Ares
Threshold test.

5. DEFINITIONS. For purposes of this Agreement:

5.1 Certain Matters of Construction. In addition to the definitions referred to
or set forth below in this Section 5:

(a) The titles and section headings set forth in this Agreement are for
convenience only and shall not be considered as part of agreement of the parties
hereto.

(b) When the context requires, the plural shall include the singular and the
singular the plural, and any gender shall include all other genders or neuter.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”

(c) No provision of this Agreement shall be interpreted or construed against any
party because such party or its counsel was the drafter thereof. Any reference
to statutes or laws will include all amendments, modifications, or replacements
of the specific sections and provisions concerned.

(d) Numbered or lettered articles, sections, and subsections herein contained
refer to articles, sections, and subsections of this Agreement unless otherwise
expressly stated.

(e) The word “including” shall mean including, without limitation.

5.2 Definitions. The following terms shall have the following meanings:

“Affiliate(s)” means any individual, partnership, corporation, trust or other
entity or association, directly or indirectly, through one (1) or more
intermediaries, controlling, controlled by, or under common control with a
Person. The term “control,” as used in the immediately preceding sentence,
means, with respect to a corporation or limited liability company the right to
exercise, directly or indirectly, ten percent (10%) or more of the voting rights
attributable to the controlled corporation or limited liability company, and,
with respect to any individual, partnership, trust, other entity or association,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled entity, whether
through the ability to exercise voting power, by contract or otherwise. With
respect to any Person who is a general partner of a Person, such general partner
is an Affiliate of such Person. With respect to a limited partnership,
“Affiliate” shall also mean any limited partner of such limited partnership
holding ten percent (10%) or more of the capital or interests in profits of such
limited partnership. With respect to a trust, any Affiliate shall include any
Person which is a trustee or lifetime beneficiary of such trust.

“Agreement” has the meaning set forth in the Preamble.

 

- 3 -



--------------------------------------------------------------------------------

“Board” has the meaning set forth in the Recitals.

“Bylaws” means the Fourth Amended and Restated Bylaws of the Company, as amended
from time to time.

“Certificate” means the Fourth Amended and Restated Certificate of Incorporation
of the Company, as amended from time to time.

“Charter Documents” means, with respect to the Company, the certificate of
incorporation and bylaws of the Company, as the same may be amended,
supplemented, modified or restated from time to time, and with respect to any
other Person, the articles, bylaws, certificate of incorporation, certificate of
formation, operating agreement, partnership agreement or any other similar
incorporating or formation documents of such Person, as the same may be amended,
supplemented, modified or restated from time to time.

“Company” has the meaning set forth in the Preamble.

“Company Common Stock” has the meaning set forth in the Recitals.

“Derivative Securities” has the meaning set forth in the Shareholder Agreement.

“Director” means any member of the Board (other than any Person (if any)
effecting observer rights on the Board).

“Equity Incentive Plans” means any equity incentive plans for officers,
employees or Directors of the Company.

“Listing” means the listing of the Company Common Stock on a U.S. national
securities exchange registered with the US Securities and Exchange Commission.

“Necessary Action” means, with respect to a specified result, all actions that
are permitted by law and necessary to cause such result, including
(i) recommending that the Company’s Stockholders vote in favor of the election
of the Ares Nominee, (ii) agreeing to commercially reasonable amendments to the
applicable Charter Documents, (iii) executing agreements and instruments
reasonably necessary to permit Ares to exercise its rights hereunder, and
(iv) making, or causing to be made, with governmental, administrative or
regulatory authorities, all filings, registrations or similar actions that are
required to achieve such result, in each case subject to compliance with
applicable law.

“Outstanding Company Common Stock” means, as of any given time, the then issued
and outstanding Company Common Stock, excluding any Derivative Securities, other
than any Limited Warrants, which will be included on an as-exercised basis, and
any Company Common Stock issued pursuant to an Equity Incentive Plan.

“Person” means an individual, partnership, limited liability company,
corporation, joint venture, trust, business trust, association, or similar
entity, whether domestic or foreign, and the heirs, executors, legal
representatives, successors and assigns of such entity where the context
requires.

 

- 4 -



--------------------------------------------------------------------------------

“Permitted Transfer” has the meaning set forth in the Stockholder Agreement.

“Shareholder Agreement” means the Shareholder Agreement, dated September
November 9, 2015, by and among the Company and the stockholders party thereto.

“Ares” has the meaning set forth in the Preamble.

“Ares Nominee” means Rick Frier or any another Person selected by Ares to serve
as the replacement Ares Nominee.

“Ares Threshold” has the meaning set forth in Section 2.1(b).

“Stockholder” has the meaning set forth in the Shareholder Agreement.

6. MISCELLANEOUS.

6.1 Authority; Effect. Each party hereto represents and warrants to and agrees
with each other party that the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
on behalf of such party and do not violate any agreement or other instrument
applicable to such party or by which its assets are bound. This Agreement does
not, and shall not be construed to, give rise to the creation of a partnership
among any of the parties hereto, or to constitute any of such parties members of
a joint venture, group or other association.

6.2 Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be delivered
(a) by personal delivery, (b) by a nationally recognized overnight courier
service, (c) by telefacsimile or electronic mail, using equipment that provides
written confirmation of delivery, or (d) by deposit in the U.S. Mail, postage
prepaid, registered or certified mail, return receipt requested, at the address
set forth below:

(a) If to the Company:

Affinion Group, Inc.

6 High Ridge Park

Stamford, CT 06905

Attention: Brian Fisher, Esq.

Facsimile: 203-956-1206

Electronic mail: bfisher@affiniongroup.com

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Adam Weinstein, Esq.

Facsimile: 212-872-1002

Electronic mail: aweinstein@akingump.com

 

- 5 -



--------------------------------------------------------------------------------

(b) If to Ares:

Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Daniel Hall

Facsimile: 310-432-8702

Electronic mail: dhall@aresmgmt.com

with a copy to:

Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Christopher Mathewson

Facsimile: 310-201-4170

Electronic mail: Mathewson@aresmgmt.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, IL 60611

Attention: Richard A. Levy

Facsimile No.: 312-993-9767

Electronic mail: richard.levy@lw.com

Any such notice shall be deemed to have been given on the date so delivered, if
delivered personally or by overnight courier service or electronic mail; or if
by telefacsimile, on the first (1st) day following the transmission of such
facsimile; or if mailed, four (4) calendar days after mailing. Any party may, at
any time by giving five (5) calendar days’ prior written notice to the Company,
specify a different address (physical or electronic) or telefacsimile number for
notice purposes by sending notice thereof in the foregoing manner. By notice
complying with the foregoing provisions of this Section 6.2, each party shall
have the right to change the mailing address, facsimile number or email address
for future notices, communications or deliveries to such party pursuant to this
Agreement and any such change shall not be deemed an amendment to this
Agreement.

6.3 No Assignment. This Agreement may not be transferred or assigned by any
party hereto without the prior written consent of the other party; provided,
however, that Ares may assign its rights and obligations hereunder to an
Affiliate of Ares holding Company Common Stock without such consent.

6.4 Binding Effect. Subject to the provisions of this Agreement relating to
transferability or assignment, this Agreement will be binding upon and inure to
the benefit of the Company and Ares, and their respective heirs, devisees,
spouses, distributees, representatives, successors and permitted assigns.

 

- 6 -



--------------------------------------------------------------------------------

6.5 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any present or future laws applicable to the
Company effective during the term of this Agreement, such provision will be
fully severable; this Agreement will be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement will remain in full
force and effect and will not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

6.6 Additional Documents and Acts. Each party hereto agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be reasonably necessary or appropriate to effectuate, carry out, and
perform all of the terms, provisions, and conditions of this Agreement and the
transactions contemplated hereby.

6.7 No Employment Rights. Nothing in this Agreement shall confer upon any Person
any right to be employed or to continue employment by the Company or any of its
Affiliates, or interfere in any manner with any right of the Company or any of
its Affiliates to terminate such employment at any time.

7. GOVERNING LAW.

7.1 Governing Law. This Agreement and the rights of the parties hereunder will
be governed by, interpreted, and enforced in accordance with the laws of the
State of Delaware, without reference to conflicts of law principles.

7.2 Consent to Jurisdiction. The Company and Ares (i) irrevocably submits to the
exclusive jurisdiction of any state court in the State of Delaware, and the
United States District Court for the District of Delaware (and the appropriate
appellate courts), for the purposes of any suit, action or other proceeding
arising out of this Agreement and (ii) agrees to commence any such action, suit
or proceeding either in the United States District Court for the District of
Delaware or if such suit, action or other proceeding may not be brought in such
court for jurisdictional reasons, in any state court in the State of Delaware.
Notwithstanding the foregoing, any party hereto may commence an action, suit or
proceeding with any governmental body anywhere in the world for the sole purpose
of seeking recognition and enforcement of a judgment of any court referred to in
the first sentence of this Section 7.2. The Company and Ares further (x) agrees
that service of any process, summons, notice or document by U.S. registered mail
to such party’s respective address set forth in Section 6.2 hereof shall be
effective service of process for any action, suit or proceeding in Delaware with
respect to any matters to which it has submitted to jurisdiction in this
Section 7.2 and (y) irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
in (A) any state court in the State of Delaware, or (B) the United States
District Court for the District of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

 

- 7 -



--------------------------------------------------------------------------------

7.3 WAIVER OF JURY TRIAL. THE COMPANY AND ARES HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, INVOLVING OR OTHERWISE IN
RESPECT OF THIS AGREEMENT OR ARES’S OWNERSHIP OF COMPANY COMMON STOCK. THE
COMPANY AND ARES (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
COMPANY OR ARES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE COMPANY OR
ARES WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (ii) ACKNOWLEDGES THAT THE COMPANY AND ARES HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.3.

*            *             Signature pages follow            *            *

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Ares have executed this Agreement on the day
and year first written above.

 

COMPANY:

AFFINION GROUP HOLDINGS, INC.

By:

 

/s/ Gregory S. Miller

Name:

  Gregory S. Miller

Title:

  Executive Vice President and Chief   Financial Officer

 

[Signature Page to Nominating Agreement (Ares)]



--------------------------------------------------------------------------------

STOCKHOLDERS:

ARES MANAGEMENT LLC,

on behalf of certain affiliated funds and managed accounts

By:

 

/s/ Daniel J. Hall

Name:

  Daniel J. Hall

Title:

  Authorized Signatory

[Signature Page to Nominating Agreement (Ares)]